Oliver, Chief Judge:
This appeal for reappraisement relates to certain sisal mats exported from Holland and entered at the port of Baltimore, Md.
Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of these sisal mats, which are represented by the invoice items initialed “ARL,” is export value, as defined in section 402(d) of the Tariff Act of 1930, and that such statutory value for the merchandise is the invoice unit value packed, $1,116 per square yard, less 2 per centum discount, less ocean freight and marine insurance, and I so hold. Judgment will be rendered accordingly.